Citation Nr: 1212694	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $18,967.20, to include the underlying question of whether the overpayment was properly created. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a)  (West 2002); 38 C.F.R. §§ 1.962 , 1.963(a), 1.965 (2011).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

The law, however, precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) ; 38 C.F.R. § 1.962(b).  "Bad faith" is defined in VA regulations as unfair or deceptive dealing by one who seeks to gain thereby at another's expense. Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, if undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  Consequently, before determining whether equity and good conscience affords the appellant the right to a waiver, it first must be determined whether there was fraud, misrepresentation, or bad faith on his part in the creation of the debt.  See id.  

When there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a) ; 38 C.F.R. §§ 1.962 , 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) defeat of the purpose for which the benefits were intended, (5) the unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Here, the evidence shows that in a January 2000 decision the Veteran was deemed incompetent for VA purposes.  Thereafter, his mother, S.S., was appointed his fiduciary.  The Veteran was incarcerated in October 2004.  In March 2007, he was informed that because of his incarceration his benefits were to be reduced.  In June 2008, the Veteran was given notice that a reduction was made in his benefits because of incarceration and that he had been overpaid $18,967.20

Via various statements it has been asserted that the Veteran was incarcerated and he had a committee at the time the overpayment was created.  During the time in question, the Veteran asserts that his mother was his fiduciary and that none of the funds were distributed for his welfare.  Per the Veteran and his wife, the Veteran's mother mishandled his funds.  It is argued that the Veteran was rated as incompetent by VA and should not be held responsible for any wrongful activities that caused the debt, and that the creation of the debt was not his fault and that repayment of the debt would cause undue financial on him and his family.  

In light of the above, a remand is warranted for an investigation into the allegation of mishandling of the Veteran's funds by his mother, his fiduciary during the time of his incarceration and when the debt was created.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

Conduct an investigation into the allegation of misuse of the Veteran's funds during the time in question to include contacting the Veteran's mother and requesting documentation of use of the funds.  If any requested information is not available, that fact should be documented in the claims file.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


